         Case 3:17-cr-00031-JAM Document 64 Filed 10/06/20 Page 1 of 2


                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

  UNITED STATES OF AMERICA
          Plaintiff,
                                                           No. 3:17-cr-00031-1 (JAM)

         v.

  COURTNEY WORTHINGTON,
       Defendant.



           ORDER GRANTING MOTION FOR COMPASSIONATE RELEASE
            AND AMENDING CONDITIONS OF SUPERVISED RELEASE

       Defendant Courtney Worthington has moved for a sentence reduction pursuant to 18

U.S.C. § 3582(c)(1)(A). In accordance with the Court’s ruling at the conclusion of today’s

hearing, the Court GRANTS the motions for release (Docs. #57, #62 and #63) and the Court

orders that defendant Courtney Worthington’s sentence is reduced to a sentence of TIME

SERVED as of October 8, 2020. The Federal Bureau of Prisons shall release Courtney

Worthington from custody on October 8, 2020.

       As of October 8, 2020, Courtney Worthington shall commence service of her 3-year

term of supervised release with the same conditions previously imposed by the Court’s

judgment (Doc. #52) in full force and effect in addition to the following modified conditions:

       1. Residence location. Upon release from custody, the defendant shall reside with
          William Tito at the address provided to the U.S. Probation Office.
       2. 14-day quarantine. The defendant shall self-quarantine for the first fourteen (14)
          days of her release at the residence of William Tito.
       3. 3-month electronic monitoring. The defendant shall serve the first three months of
          supervised release on home detention with location monitoring. The United States
          Probation Office shall use electronic monitoring for the first three months of
          supervised release, and the method of electronic monitoring shall be chosen by the
          Probation Office.
       4. 3-month home detention. The defendant shall be on home detention for the first
          three months of supervised release. She must remain in her residence at all times
          except for pre-approved and verifiable reasons: employment, educational, medical
          appointments, religious services, correctional treatment purposes or other requests as
          approved in advance in writing by the U.S. Probation Office.
       5. Compliance with reentry plan. The defendant shall comply with all conditions
          stated in her proposed reentry plan. Doc. #62, Exhibit A.
  Case 3:17-cr-00031-JAM Document 64 Filed 10/06/20 Page 2 of 2



It is so ordered.

Dated at New Haven, Connecticut, this 6th day of October 2020.

                                          /s/ Jeffrey Alker Meyer
                                          Jeffrey Alker Meyer
                                          United States District Judge
